Citation Nr: 1110300	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  06-32 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1975 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which reopened the claims for service connection, and confirmed and continued the prior denials of service connection for a right ankle disorder, a low back disorder, a right knee disorder, and an acquired psychiatric disorder (bipolar disorder).  

It appears that in the February 2004 rating decision, the RO made a determination that new and material evidence had been received to reopen the previously denied claims, and in the February 2004 rating decision, the September 2006 statement of the case, and the November 2008 supplemental statement of the case, the RO adjudicated the merits of the underlying service connection claims.  However, despite the determination reached by the RO, the Board notes that before it may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The Board observes that as part of her October 2006 substantive appeal, the Veteran had requested a Travel Board hearing at the RO before a Veterans Law Judge.  Such a hearing was scheduled for May 2009, but the Veteran failed to appear for that hearing.  In June 2009 the Veteran submitted a motion for a new hearing and reported that she did not receive notice to appear for the May 2009 Travel Board hearing.  The Board subsequently granted her motion for a new hearing in July 2009.  In August 2009, the Board remanded this matter in order to schedule the Veteran for a Travel Board hearing at the RO.  The Veteran, however, failed to report for the hearing that was scheduled in February 2010, and has not shown good cause for missing this hearing.  Thus, the Board is satisfied that there has been substantial compliance with the remand directives set out in August 2009.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  By May 1997 decision, the Board denied service connection for a right knee disorder, essentially based on a finding that there was no showing of a current right knee disability and no showing of a chronic right knee disability in service; found that new and material evidence had not been submitted to reopen claims of entitlement to service connection for a low back disorder and for a right ankle disorder, essentially based upon a finding that there was no competent evidence of a current low back disability or a current right ankle disability; and found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, essentially based upon a finding that the Veteran's current psychiatric disorder was not shown to be related to service.  The Veteran did not appeal the Board's May 1997 decision, and it became final.

2.  Evidence received subsequent to the final May 1997 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder, and raises a reasonable possibility of substantiating that claim.

3.  Evidence received subsequent to the final May 1997 Board decision was not previously submitted, but does not relate to an unestablished fact necessary to substantiate the claims for service connection for a right ankle disorder, for a right knee disorder, and for an acquired psychiatric disorder, and does not raise any reasonable possibility of substantiating any of those three claim.

4.  The competent and probative medical evidence of record preponderates against a finding that the Veteran has a low back disorder related to any incident or event in service; in addition, arthritis was not manifested within one year after service.


CONCLUSIONS OF LAW

1.  The May 1997 Board decision which denied service connection for a right knee disorder, and found that new and material evidence had not been submitted to reopen claims for service connection for a right ankle disorder, a low back disorder, and a nervous disorder, is the last previous final disallowance of those four claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2010).

2.  Evidence received since the May 1997 Board decision is new and material as to the request to reopen the claim for service connection for a low back disorder; thus, the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Evidence received since the May 1997 Board decision is not new and material as to the claim for service connection for a right knee disorder; thus, the claim for service connection for a right knee disorder may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  Evidence received since the May 1997 Board decision is not new and material as to the requests to reopen the claims for service connection for a right ankle disorder and for an acquired psychiatric disorder, to include bipolar disorder; thus, those claims may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  A low back disorder was not incurred in or aggravated by active service and arthritis of the low back cannot be presumed to have been incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the United States Supreme Court (Supreme Court) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of a decision of the Board, a court shall take due account of the rule of prejudicial error.  The Supreme Court in essence held that - except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in October 2003, April 2004, December 2004, and August 2009 that fully addressed the notice elements in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claims, and of her and VA's respective duties for obtaining evidence.  In addition, the RO sent the Veteran a letter in March 2006 informing her of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, she has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board notes that the Veteran was scheduled for VA examinations with regard to her claims for service connection for a right ankle disorder, a low back disorder, a right knee disorder, and an acquired psychiatric disorder.  The RO notified the Veteran of these impending VA examinations by letter dated in July 2008; however, the record shows she did not receive this letter as it was returned as undeliverable.  She failed to report for the VA examinations scheduled in August 2008, but reported that she had other conflicting appointments that prevented her from making the appointments for the VA examinations.  She was advised to call the RO when her schedule allowed her to make appointments.  A review of the record does not show that the Veteran rescheduled these VA examinations, and in the SSOC, the RO indicated that no request for rescheduling a VA examination had been received.  In addition, the Board notes that with regard to the VA examination, due to the fact that (as explained below) new and material evidence has not been submitted to reopen claims for service connection for a right ankle disorder, a right knee disorder, and an acquired psychiatric disorder, any further VA examinations are not necessary at this time in order to decide those claims. 

With regard to the claim for service connection for a low back disorder - which the Board has considered below - the Board notes that pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record do not contain sufficient competent medical evidence to decide the claim but (1) contain competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establish that the veteran suffered an event, injury, or disease in service; and (3) indicate that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the claim for service connection for a low back disorder (which will be considered below), the Board notes that the Veteran does have a current low back disability, as shown by various x-rays reports.  In addition, service treatment records (STRs) show that she complained of low back pain on several occasions.  In September 1976, she complained of back pain after lifting a heavy desk the day prior, and the impression was paraspinal muscle spasm.  Subsequently, she was seen for complaints of low back pain on two occasions and the diagnoses included muscle strain, and low back pain, possible radiculopathy.  A November 1976 x-ray of the lumbosacral spine was negative.  In addition, in November 1976, she was placed on a physical profile due to low back pain, and it was noted that her condition was temporary and not expected to continue in excess of 90 days.  Post-service the Veteran has complained of and received treatment for chronic low back pain on multiple occasions, which she has variously attributed to several causes including an injury in service in 1975, a motor vehicle accident in 1969, a motor vehicle accident in 2001, an injury in service, and a slip and fall she suffered in 1999.  Thus, based on the evidence of record, the Board concludes that the Veteran meets the criteria for a medical examination under the VCAA pertaining to the claim for service connection for a low back disorder, and that the evidentiary record does not contain sufficient medical evidence to make a decision on this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, supra.  However, in light of the fact that the Veteran did not report for the VA examination scheduled in August 2008 - which requested an opinion regarding the nature and etiology of the Veteran's current low back disability - and did not respond to an offer to reschedule the VA examination, the Board finds that no further scheduling of VA examinations is necessary at this time in order to decide this claim. 

The Board also notes that in the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish the claim that were found insufficient in the previous denial.  In this case, the Veteran has been informed of the evidence necessary to establish her eligibility for VA benefits and of the necessity of presenting new and material evidence along with that definition.  The Board concludes that the August 2009 letter (from the RO) adequately complied with the VCAA and subsequent interpretive authority, and that she has not been prejudiced by the notice and assistance provided.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained the Veteran's VA treatment records dated from 1987 through 2008, as well as her records from the Social Security Administration (SSA) and private treatment records.  The record reflects that the RO scheduled the Veteran for VA examinations in conjunction with this matter, and notified the Veteran of these VA examinations by letter dated in July 2008.  The letter sent to the Veteran was returned as undeliverable, however, and the record reflects that she failed to report for these scheduled examinations.  It appears that all obtainable evidence identified by the Veteran relative to her claims have been obtained and associated with the claims folder, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board finds that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claims under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Analysis

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

By May 1997 decision, the Board (1) denied service connection for a right knee disorder, essentially based on a finding that there was no showing of a current right knee disability and no showing of a chronic right knee disability in service; (2) found that new and material evidence had not been submitted to reopen claims of entitlement to service connection for a low back disorder and for a right ankle disorder, essentially based upon a finding that there was no competent evidence of a current low back disability or a current right ankle disability; and (3) found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, essentially based upon a finding that the Veteran's current psychiatric disorder was not shown to be related to service.  The Veteran did not appeal the Board's May 1997 decision, and it became final.

The evidence of record at the time of the May 1997 Board decision included the Veteran's STRs, VA and private treatment records, and her statements.  

STRs show that in early July 1975, in the Veteran's second week of basic training, she complained of a sore right ankle.  An x-ray was negative and the impression was sprain.  In July 1975, she was seen for right ankle pain and reported that she sprained her right ankle several weeks prior and she had been on a profile  Later in July 1975, it was noted that she had been seen several times for an old sprain of the right ankle which occurred on the bus reporting in, and her history seemed to give repeated episodes of reinjury.  In August 1975 she had been on profile for four weeks due to pain in the right ankle, and the examiner felt that there was little objective evidence of dysfunction.  In August 1975 she was seen for complaints of a sore right foot, but examination of the right foot was negative.  In December 1975, she complained of right foot pain, reported no specific injury, and was placed on a physical profile for 60 days.  In June 1976 she reported that she had twisted her right ankle one week prior.  The diagnosis was right foot - tender calcaneus.  In September 1976, she complained of back pain and reported she had lifted a heavy desk the day prior.  She had been seen in the emergency room the night prior and was given Tylenol and a heating pad, but she had no relief.  The impression was paraspinal muscle spasm.  Several weeks later, in September 1976, she complained of back pain radiating into the neck for two days.  She had past history of back strain.  The assessment was muscle strain.  

STRs further showed that on November 2, 1976, she complained of low back pain with radiation to the right foot.  There was no history of trauma, and physical examination of the back revealed limited range of motion with pain.  Her right ankle was tender on eversion and palpation.  The provisional diagnosis was low back pain, possible radiculopathy versus local right foot problem.  An x-ray of the lumbosacral spine was negative.  She was placed on a physical profile due to low back pain, and it was noted that her condition was temporary and not expected to continue in excess of 90 days.  On the report of her discharge examination on November 18, 1976, it was noted that on "11-29-76", she had a possible stress fracture according to a podiatrist, and "gait disturbance, right foot post ankle fx."  She was referred to the podiatry clinic.  On a report of medical history, prepared in conjunction with her discharge examination, it appears that the Veteran responded "yes" to having or having had broken bones and arthritis, rheumatism, or bursitis.  Although there is a check mark in the "yes" column next to having or having had depression or excessive worry, it appears from the other boxes that are marked with checks that there was confusion as to the columns used and that she intended to indicate "yes" to having or having had broken bones rather than depression or excessive worry.  On November 19, 1976, she reported to the emergency room, reporting she had a cast put on her right leg earlier that afternoon and now had swelling and redness.  The plan was to bivalve the cast, and she was to report to the orthopedic clinic the next morning, and stay in her quarters until then.  

A VA discharge summary showed that the Veteran was hospitalized from September to October 1987 with complaints of depression alternating with hyperactivity and insomnia.  She reported a history of increased activity and decreased sleep beginning in 1984.  The diagnoses included bipolar disorder.  

Private records from Wichita Falls Community Mental Health Center showed that the Veteran underwent a psychiatric examination in August 1988 which noted diagnoses of bipolar disorder, manic, in remission, and mixed personality disorder with borderline, histrionic and antisocial features.

VA treatment records dated in 1994 and 1995, showed that the Veteran continued to be treated for bipolar disorder.  

Evidence submitted subsequent to the May 1997 Board decision includes VA treatment records, records from the SSA - which included copies of VA and private treatment records, and several statements from the Veteran.  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  A review of the Veteran's treatment records received after the May 1997 Board decision show that she received somewhat regular and ongoing treatment - including medication - for a variously diagnosed psychiatric disorder, including bipolar disorder, personality disorder, and anxiety disorder.  She was also hospitalized for these conditions on several occasions.  Records from the SSA showed she was treated for bipolar disorder, and that she received disability benefits from the SSA for a period of time due to her psychiatric disorder(s).  

With regard to the claim for service connection for a right knee disorder, the Board notes that these records submitted subsequent to May 1997, while new, are not material because such evidence does not show that in service the Veteran reported a right knee injury or was treated for or complained of any right knee problems.  In addition, this new evidence does not show that the Veteran has a current right knee disability.  Rather, these records showed post-service assessments and treatment for unrelated psychiatric and other disabilities.  Because the new evidence does not address either of the bases on which the claim regarding the right knee was previously denied (incurrence and lack of current disability), such evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim for service connection for a right knee disorder.

With regard to the claim for service connection for a right ankle disorder, the Board notes that these records submitted subsequent to May 1997, while new, are not material because such evidence does not show that the Veteran has a current ankle disability.  Rather, these records showed post-service assessments and treatment for unrelated psychiatric and other disabilities.  Because this new evidence does not address the basis on which the claim regarding the right ankle was previously denied (lack of current disability), such evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim for service connection for a right ankle disorder.

With regard to the claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, the Board notes that these records submitted subsequent to May 1997, while new, are not material because such evidence does not show that the Veteran has a current psychiatric disorder that has been related to service.  Rather, these records showed post-service assessments and treatment for her variously diagnosed psychiatric disorders, which at no point were linked to service or to any incident therein.  Further, in February 1997, the Veteran reported that her bipolar disorder was diagnosed in 1984.  In November 2001, she reported a history of bipolar disorder for about 16 years.  Because this new evidence does not address the basis on which her claim her acquired psychiatric disorder was previously denied (lack of nexus to service), such evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.

With regard to the Veteran's statements, the Board notes that she has essentially contended that she has current disabilities of the right knee and right ankle, as well as a current psychiatric disability, all of which are related to service.  While the Veteran is certainly competent to report her knee and ankle symptoms, as well as her psychiatric symptoms, as a layperson without the appropriate medical training or expertise, she is not competent to render a probative opinion on a medical matter, to include whether she has a current right ankle disability, or a current right knee disability, or a current psychiatric disability related to service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, where, as here, the claim turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that new and material evidence to reopen the claims for service connection for a right ankle, right knee, and acquired psychiatric disorder, has not been received.  As such, the requirements for reopening the claims are not met.  As the preponderance of the evidence is against a finding that new and material evidence has been received to reopen these claims, the benefit-of-the-doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Board acknowledges that in the February 2004 rating decision, the RO found that new and material evidence had been received to reopen the previously denied claims, and adjudicated the merits of the underlying service connection claims.  It is unclear as to the rationale behind the RO's actions.  Regardless, as noted above, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented sufficient to reopen a prior final decision.  Barnett v. Brown, supra.  Further, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  McGinnis v. Brown, supra.

With regard to the claim for service connection for a low back disorder, the Board notes that the evidence received subsequent to May 1997 is new, and also material to the claim for service connection for a low back disorder, as it addresses the issue of whether the Veteran has a current low back disability.  In that regard, the Board notes that VA treatment records have shown that the Veteran has a current low back disability.  An x-ray taken in November 1998 showed moderate degenerative changes of the lower lumbar spine.  An x-ray taken in July 1999 showed DJD (degenerative joint disease) with disc space narrowing at L4-L5.  An x-ray taken in February 2001 showed lumbar osteopenia with multilevel degenerative changes.  Because these reports of x-rays of the Veteran's low back address the issue of whether she has a current low back disability, the evidence therefore does relate to an unestablished fact necessary to substantiate the claim.  Moreover, these records raise a reasonable possibility of substantiating the claim, as it pertains to the significant question of whether the Veteran has a current low back disability that may be related to service.  Therefore, the Board agrees with the RO's conclusion that as pertains to the claim for service connection for a low back disorder, new and material evidence has been submitted since the May 1997 Board decision, and therefore the Board concludes that the claim for service connection for a low back disorder may be reopened.  Noting that the RO has already considered the claim on the merits, the Board will proceed with the appeal, and address the merits as well, without any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III. Service Connection for a Low Back Disorder

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation and etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The law also provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

With regard to the claim for service connection for a low back disorder, the Board notes that there is competent medical evidence of a current disability.  As noted above, x-rays evidence shows the Veteran has arthritis and DJD of the low back.  After careful review of the record, however, the Board concludes that the preponderance of the evidence is against the granting of service connection for a low back disorder.  In that regard, while STRs show reports of back pain, and in-service diagnoses of paraspinal muscle spasm and muscle strain, an x-ray of the lumbosacral spine was negative, and her discharge examination showed no chronic back disability.  Post-service, she has been treated for chronic complaints of low back pain, which at times was found to be severe, which over the years she has variously linked to a motor vehicle accident in 1969, an incident in service in 1975, as well as several post-service accidents.  However, there was no actual diagnosis of any lumbar disorder until many years later, in 1998, when an x-ray showed moderate degenerative changes of the lower lumbar spine.  Thereafter, an x-ray taken in 1999 showed DJD with disc space narrowing at L4-L5, and an x-ray taken in 2001 showed lumbar osteopenia with multilevel degeneration- which was 11 years after her discharge from active duty service.  This gap of years in the record militates against a finding that the Veteran suffered a chronic low back disability during service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

What is missing from the record herein is competent medical evidence of a link between the Veteran's current low back disability and her service.  As noted above, a VA examination would be warranted in this matter; however, the Veteran failed to report for a prior VA examination that was scheduled and failed to request another VA examination be scheduled (as offered by the RO).  Thus, the Board concludes that no additional attempts at scheduling a VA examination need be made.  Additionally, the Veteran has not submitted any competent medical evidence linking any current low back disorder to her service.  

The Board acknowledges that the Veteran has essentially reported she suffered low back symptoms since prior to service, and these reports are considered credible lay evidence of symptomatology.  See Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra.  However, these statements are not considered competent or probative evidence of an actual diagnosis of a low back disability, or of a causal nexus to service, because the Veteran is not competent, as a layperson, to provide an opinion or evidence as to matters involving medical diagnosis or etiology.  See Espiritu v. Derwinski, supra.

The Board concludes the preponderance of the evidence is against a finding that a current low back disability may be related to service, and the claim for service connection must be denied in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)

ORDER

The Veteran has not submitted new and material evidence to reopen the previously denied claim of service connection for a right ankle disorder and the appeal is denied.

The Veteran has submitted new and material evidence to reopen the previously denied claim of service connection for a low back disorder and the appeal is allowed to this extent only.

The reopened claim of entitlement to service connection for a low back disorder is denied.

The Veteran has not submitted new and material evidence to reopen the previously denied claim of service connection for a right knee disorder and the appeal is denied.

The Veteran has not submitted new and material evidence to reopen the previously denied claim of service connection for an acquired psychiatric disorder, to include bipolar disorder, and the appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


